Citation Nr: 0834301	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-07 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.
2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to March 
1974, with additional periods of Army Reserve service and 
National Guard service thereafter.  

This matter come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He contends that his hearing loss 
is the result of noise exposure that occurred during his 
military service in the Air Force while working on the flight 
line without proper ear protection.  He also contends that he 
served in the Army Reserves from 1976 to 1983, and again from 
1989 to 1999, where he was a demolitions expert.  This 
Reserve service has not been verified.  Nor have his complete 
Army Reserve records been retrieved.  Because he specifically 
alleges hearing loss and tinnitus due to that service, 
efforts must be made to verify this service and obtain those 
records.

The current medical opinion of record, offered in conjunction 
with the July 2006 VA examination, was based on an incomplete 
file.  After the veteran's additional service has been 
verified, and any additional service treatment records have 
been obtained, an addendum to the July 2006 VA exam report 
must be sought on the issue of etiology.  Of particular note, 
there is a December 1976 audiogram of record which is 
uninterpreted, but the veteran contends was during a period 
of active service.  That audiogram must be interpreted.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Verify the veteran's Army Reserve 
service, and contact the Records 
Management Center (RMC), to obtain his 
personnel and medical records for that 
period of service.  Periods of active duty 
for training and inactive duty for 
training should also be identified.  

2.  After the veteran's outstanding 
Reserve records have been obtained, 
forward the veteran's claims file to a VA 
audiologist for an addendum to the July 
2006 examination.  The audiologist is 
asked to interpret the December 1976 
audiogram of record.  The audiologist is 
also asked to render an opinion as to 
whether it is at least as likely or not 
(probability of fifty percent or more) 
that the veteran's current hearing loss 
and/or tinnitus is related to the noise 
exposure he experienced during active 
military service (5/70 - 3/74) or any 
subsequent periods identified as active 
duty for training.  A rationale for any 
opinion offered is requested.

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




